Citation Nr: 1813555	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-22 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for Chronic Obstructive Pulmonary Disease (COPD), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1950 to June 1954, as well as additional periods of service in the United States Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In his June 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  In a January 2018 letter, prior to his scheduled Board hearing, the Veteran indicated that he wished to withdraw his request.  Therefore, the Veteran's request for a hearing is considered withdrawn and, consequently, the Board will proceed with addressing the appeal.  38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current diagnosis of COPD is not shown to have had its onset during service, or to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for COPD, to include as due to in-service asbestos exposure, have not been met.  38 U.S.C. §§ 1101, 1103, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In an October 2012 letter, the Veteran was informed of what evidence was required to substantiate his claims, and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  Additionally, this letter notified the Veteran of the criteria for assigning a "downstream" disability rating and an effective date once service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran also was afforded ample notice of the applicable law and requirements for substantiating his claim in the June 2014 Statement of the Case (SOC).  He has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Therefore, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the claims file contains the Veteran's service treatment records (STRs), relevant post-service medical records, and his own written statements.  Neither he nor his representative has identified, nor does the record otherwise indicate, any other evidence relevant to this claim that is obtainable and has not been obtained.  Furthermore, the Veteran was afforded a VA compensation examination and an opinion was provided concerning this claim, particularly addressing the purported relationship or correlation between this claimed disability and his military service.  Upon review of the medical evidence, the Board concludes that the examination report, opinion, and other medical records in the file, especially when considered collectively, are adequate for the purpose of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required and, thus, VA's duty to assist has been satisfied.

II.  Legal Criteria for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

III.  Factual Background and Analysis - Service Connection for COPD

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran's post-service treatment records establish that he has a current diagnosis of COPD and emphysema.  See February 2013 VA Exam. Rep.  Consequently, there is competent medical evidence of his claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

As already alluded to, however, there still must also be competent and credible (i.e., probative) evidence of a relationship ("nexus") between the Veteran's claimed disability and his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And, unfortunately, after reviewing the evidence, the Board finds that service connection must be denied because the preponderance of the evidence is against this posited correlation.

At the outset, the Board notes that the Veteran has readily acknowledged that he smoked throughout his military career.  See, e.g., Aug. 2010 VA PTSD Exam. Rep. (reporting that he began smoking at age 16, "smoked a great deal" in the military", and was "smoking 4 packs of cigarettes per day but he quit smoking in 1972"); Feb. 2013 VA COPD Exam. Rep. (documenting 20-year history of smoking 1ppd and stopped in 1972); and, Feb. 2018 Stmt. (noting history of smoking until 1972).

VA regulations prohibit service connection for any disability related to chronic tobacco use (smoking) for claims, as here, received by VA after June 9, 1998.  See 38 U.S.C. § 1103; 38 C.F.R. § 3.300.  However, service connection is not prohibited if the disability can be service connected on some basis other than a Veteran's use of tobacco products during service, or if the disability became manifest during service.  See 38 U.S.C. § 1103(a); 38 C.F.R. § 3.300(b)(1).

With regard to asbestos-related disorders, the VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  M21-1, Part IV.ii.1.I.3 (November 19, 2015).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals.  38 C.F.R. §§ 3.307, 3.309.  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the competent medical evidence to be related to chemical exposure during service.  Moreover, the M21-1 provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See M21-1, part IV, Subpart ii, Chapter 2, Section C, 9(f).

The Board notes that, based on the Veteran's service in the military occupation of Aircraft Engine Mechanic, VA has determined there was a "probable" exposure to asbestos during service.  See June 2014 SOC.  Even assuming, arguendo, that he was, in fact, actually exposed to asbestos during service, the Board notes that there is no presumption that asbestos exposure automatically establishes service connection; rather, there still needs to be a nexus between a disability and in-service asbestos exposure, and, here, there is no competent medical evidence that asbestos exposure is connected to the Veteran's currently claimed disabilities.

In this case, the Veteran does not maintain, nor does the evidence support a finding of, an asbestos-exposure-related disease, i.e. the most common disease resulting from exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  See Radiology Report dated Feb. 26, 2013 (revealing history of COPD with no asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  None of these diseases are shown here, and the following discussion therefore will address other theories of causation the Veteran has alleged.

Next, turning to review of the Veteran's STRs show that he was treated for virus pneumonia in April 1954, which reports show resolved with no chronic condition or permanent residual disability.  Similarly, his June 1954 separation examination report reveals that clinical evaluation of the chest and lungs was normal and chest X-ray was negative.  Records from the Veteran's Navy Reserves service show that on his January 1957 and February 1961 medical exams, clinical evaluation of the lungs and chest remained normal and chest x-rays were negative.  The Veteran also denied any history of chronic or frequent colds, chronic cough, or shortness of breath.  The Board notes that, to the extent he is asserting that he has had continuing or ongoing problems with his lungs since service, difficulty breathing in particular, this notion of showing continuity of symptomatology since service only applies to the disorders specifically defined as "chronic" according to 38 C.F.R. § 3.309(a), and COPD/emphysema is not such a condition.  See Walker, supra.

The above notwithstanding, the Veteran has also asserted that his COPD may have resulted due to being aboard the Oriskany in Spring 1953 when one of the planes carrying a 250 pound hung bomb accidentally came loose and exploded while the plane was landing.  Although unrelated to the current claim on appeal, the Board notes that this incident has been corroborated and serves as a valid stressor for the Veteran's service-connected psychiatric condition.  See July 2010 JSRRC Report.

Due to the various purported theories to establish service connection, the Veteran was afforded a VA compensation examination in February 2013, and a medical nexus opinion was provided concerning this claim.  The examiner first documented the Veteran's pertinent medical history, including his history of smoking, probable exposure to asbestos, and exposure to a bomb blast in March 1953.  Moreover, a current diagnosis of COPD and emphysema was established.  Following review of the pertinent medical evidence, the examiner concluded that the Veteran's current respiratory condition was less likely than not etiologically related to his active military service.  In support of this determination, the examiner indicated that it is more likely that his current condition is due to his significant history of smoking as opposed to any exposure to a bomb blast.  The examiner further noted that although though the Veteran reported subsequent bouts of pneumonia after his separation from service, these instances were also more likely due to his smoking.

An addendum opinion was provided in March 2013, which addressed the Veteran's current COPD and his probable exposure to asbestos.  However, the examiner again concluded that the Veteran's current condition was more likely due to his long history of tobacco use rather than asbestos.  The examiner indicated that diagnostic testing completed during the examination revealed no current evidence of asbestos.

Based on these VA medical nexus opinions, the Board finds that the preponderance of the evidence is against granting service connection for a respiratory condition, diagnosed as COPD.  Precedent opinions of VA's General Counsel have discussed the cause-and-effect correlation between chronic smoking and the eventual development of respiratory disorders, such as COPD.  See VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 1997).  And indeed, as is the case here, for claims filed on or after June 9, 1998, there is an express prohibition against granting service connection for any disability resulting from injury or disease attributable to chronic smoking.  38 U.S.C. § 1103; 38 C.F.R. § 3.300.

Accordingly, to the extent the medical evidence addresses whether the Veteran's COPD is due to his service, including his probable exposure to asbestos or other chemicals, as opposed to his extensive history of smoking, the preponderance of the evidence indicates that his COPD is not attributable to service.  There is no probative medical opinion refuting this conclusion or otherwise relating his COPD to his service.  See Watson, 4 Vet. App. at 314.  Although the Veteran is competent to report his symptoms, his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  Furthermore, as the question of causation extends beyond an immediately observable cause-and-effect relationship, he is incompetent to render a diagnosis or address etiology in this instance since COPD is a complex, not simple, medical condition.  While lay persons are competent to provide opinions on some medical issues, see, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue of whether the Veteran's COPD is etiologically related to his military service falls outside the realm of common knowledge of a lay person.  Thus, his statements addressing the etiology of his COPD are not probative.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation);

Accordingly, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  Consequently, service connection for COPD, to include as due to asbestos exposure, is denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

This claim of entitlement to service connection COPD, to include as due to asbestos exposure, is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


